Citation Nr: 1529981	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-42 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right upper extremity (RUE) disability, manifested by numbness and tingling.

2.  Entitlement to an effective date prior to February 26, 2015, for the assignment of a 30 percent evaluation for ulnar neuropathy, residuals, left arm injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a March 2014 decision, the Board denied service connection for a right arm disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court issued an order granting a September 2014 Joint Motion for Remand (JMR).  The Board remanded the issue in February 2015.  The case has subsequently been returned to the Board.

A March 2015 rating decision increased the evaluation for the Veteran's service-connected left ulnar neuropathy to 30 percent effective February 26, 2015.  The Veteran submitted a notice of disagreement (NOD) with the effective date assigned for this increased rating in May 2015.  No statement of the case (SOC) has been issued in response to the May 2015 NOD.  Because the filing of an NOD initiates appellate review, the Veteran's earlier effective date claim must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

With regard to the earlier effective date for the increased rating for left ulnar neuropathy claim, as noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the March 2015 rating decision.  Therefore, the issue of entitlement to an effective date earlier than February 26, 2015 for the evaluation of 30 percent for left ulnar neuropathy must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

With regard to the RUE claim, this claim was remanded in response to a September 214 JMR and Court Order to obtain a medical opinion on the issue of secondary aggravation.  The AOJ obtained a medical opinion in March 2015.  The examiner concluded that the Veteran did not have a RUE neurological disability at any time during the appeal period and declined to provide a secondary aggravation opinion.  The examiner's rationale for finding no RUE neurological disability relied in part on a lack of such findings in a January 2015 EMG/NCV.  However, on review, the January 2015 EMG/NCV reveals that the RUE was not tested.  Any lack of diagnosis, therefore, is not an affirmative finding.  Further, the examiner had been informed to provide such an opinion based on the diagnoses of record.  He failed to do so.  As such, his opinion is not adequate to decide the claim and does not comply with the February 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his appeal of the February 26, 2015 effective date for his increased rating for left ulnar neuropathy.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the claim should then be returned to the Board for further appellate consideration.

2.  Obtain and associate with the claims file any outstanding VA treatment records.  

3.  Thereafter, the Veteran's claims file should be returned to the March 2015 VA examiner, or another appropriate examiner, for an addendum opinion.  The claims folder must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed RUE disability, manifested by numbness and tingling, is caused or aggravated (made worse) by any of his service-connected disabilities, including his service-connected left arm disabilities.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claim of entitlement to service connection for a RUE disability, manifested by numbness and tingling, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




